Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147294                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147294
                                                                    COA: 311454
                                                                    Wayne CC: 06-005849-FH
  TIMOTHY ANTONIO HAZELY,
           Defendant-Appellant.

  _________________________________________/

         By order of October 28, 2013, the defendant’s former appellate counsel was
  directed to file a supplemental brief. On order of the Court, it appearing that the
  defendant’s former appellate counsel will not file the brief, the application for leave to
  appeal the April 25, 2013 order of the Court of Appeals is again considered and, pursuant
  to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for consideration under the standard for direct appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2014
           s0324
                                                                               Clerk